DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 12/17/2021 have been entered. Claims 36-48 are pending.
	The outstanding rejection under 35 USC 112 is withdrawn in view of the amendments filed 12/17/2021.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/129812 A1 (’812) in view of US Patent Application 2012/0244215 (‘215) and Lachance et al., Future Sci. OA, 2015;1(4):1-9, all of the references are reference of record.
‘812 teaches oral testosterone ester formulations and methods of treating testosterone deficiency and hypogonadism (see the Title and paragraph 0003). ‘812 teaches the pharmaceutical composition comprises testosterone undecanoate (TU) with enhanced and extended absorption and pharmacokinetics (see paragraph 0001 for example). An oral formulation must effectively release TU according to a desired release profile, hence, it must balance good solubility with optimum release and satisfaction of a targeted plasma or serum concentration profile (see paragraph 0006). ‘812 teaches such targeted levels, which at eugonadal levels, for example, has average serum T concentration falling in the range of about 300-1100 ng/dL (see paragraph 0009). ‘812 teaches that there remains a need to provide optimum serum testosterone levels that are clinically effective to treat hypogonadal men, for example, those with a serum T concentration of 300 ng/dL, over an extended period of time (see paragraphs 0010). ‘812 teaches the testosterone undecanoate is solubilized in a carrier comprising at least one lipophilic surfactant and at least one hydrophilic surfactant in a ratio of 6:1 to 3.5:1, which upon once or twice daily oral administration, provides an average serum testosterone concentration at steady state falling in the range of 300 to 1100 ng/dL (see paragraph 0011). ‘812 teaches a preferred embodiment comprises 18-22% by weight TU, 15-17% by weight a hydrophilic surfactant, 50-55% by weight a lipophilic surfactant, and 10-15% a borage and peppermint oil (see paragraph 0020), and Etocas 40 (polyoxyethylene (40) hydrogenated castor oil) being a preferred hydrophilic surfactant (see paragraph 0048).  ‘812 teaches a preferred lipophilic surfactant is oleic acid (see paragraph 0036).  ‘812 teaches the optional cosolvents include polyethylene glycol with an average molecular weight of about 200-1000 (see paragraph 0057).  The pharmaceutical compositions may be in the form of a capsule (see paragraph 0067).  Example 1 in page 23 shows that formulation B consisted of 400 mg of testosterone undecanoate BID or 200 mg/dose.  Example 2 in page 26 shows formulation B consisted of 7 daily doses of 600 mg testosterone undecanoate or 300 mg/dose. ‘812 teaches the composition of TU containing 51.5% of oleic acid, 16% of cremophor RH 40 (a.k.a. polyoxyethylene (40) hydrogenated castor oil), 10% of barrage oil, 2.5% of peppermint oil, and 0.02% of BHT (see for example, composition 20 listed in Table 2 in page 20-21).
The half-life of serum testosterone is between 3 to 7 hours, preferably 4, 5, or 6 hours (paragraph 0113). Example 1 shows capsules of 200 mg TU being administered twice daily. Peak exposure (Cmax) to T was dose proportional after correction for the endogenous baseline T. The time of peak T concentrations (Tmax) occurred approximately 4 hours post-dose with each of the treatments. The serum concentrations of TU rise and fall within the dosage interval with concentrations at the beginning and end of the dosing interval being less than 20% of the peak concentration for TU (see paragraph 0088).  The Examiner notes that it is obvious that serum testosterone concentrations were measured approximately 4 hours after each dose since ‘812 teaches that peak T concentrations (Tmax) were measured at this time.
‘812.does not expressly teach measuring the serum testosterone concentration in the subject and adjusting the dose of TU so that the serum testosterone concentration is maintained between 350-800 ng/dL. ‘812 does not expressly teach the steps of monitoring the testosterone levels by measuring testosterone level in the herein claimed NaF containing solution.
‘215 teaches a method for providing a serum concentration of testosterone in a hypogonadal male in the range of 300 to 1100 ng/dL, preferably between 400 to 600 ng/dL (see paragraph 0092), by administering 350 to 650 mg of TU. Determination of a dose titration metric based on a measurement of serum testosterone concentration for the male subject on at least one titration node day is taught, where the dose of TU may be increased or decreased based on serum testosterone concentration. The daily dose of maintenance regimen of TU may be about 45% to 155% of that of the initial daily dose and repeated if needed (see claims 29-42). 
Lachance et al. teaches the use of enzymes inhibitors when measuring the serum testosterone levels due to the degradation of TU to testosterone (see the abstract). Lachance et al. teaches some of the enzymes inhibitors are sodium fluoride and EDTA (see Table 2).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to adjust, modify, and optimize the dose of TU so that the serum testosterone concentration is maintained between 350-800 ng/dL.
A person of ordinary skill in the art would have been motivated to titrate and optimize the dose of TU so that the serum testosterone concentration is maintained between 350-800 ng/dL because ‘812 clearly states the targeted serum testosterone concentration range is 300 to 1100 ng/dL in a subject with testosterone deficiency. By definition, a subject with testosterone deficiency will have a serum testosterone concentration that falls below this range, especially after the half-life of TU has passed. The cited references both teach the administration of TU to provide a serum concentration of testosterone in a hypogonadal male in the range of 300 to 1100 ng/dL. ‘215 further teaches using a dose titration metric based on a measurement of serum testosterone concentration, where the maintenance dose of TU may be increased or decreased about 45% to 155% based upon the initial daily dose and repeated as needed. Therefore, the skilled artisan would have had a reasonable expectation of success in treating testosterone deficiency in a subject by optimizing the dosage of TU in order to maintain the targeted serum testosterone concentration in the range of at least 350 ng/dL. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, one of ordinary skill in the art would have been motivated to measure the serum testosterone concentration with the blood sample containing NaF because it is well-known in a testosterone measuring method to employ NaF according to Lachance et al. Therefore, employing such method to measure the serum testosterone level and then adjusting the treatment accordingly would be considered obvious.
Response to Arguments
Applicant's arguments filed 12/17/2021 averring the cited prior art’s failure to teach the testosterone composition being similar to the disclosed composition, have been fully considered but they are not persuasive. Specifically, applicant argues that some of the disclosed testosterone composition can produce the pharmacokinetic properties as recited.  The arguments have been considered, but are not found persuasive.  Firstly, the examiner notes that it is applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).   In other words, in order to show criticality of the components recited in the claims that causes the alleged PK properties, the claims have to recite those specific components which the exemplified composition has. In the instant case, there is no specific components being recited in the claims.  Furthermore, the alleged PK properties are not recited in the claims.  The examiner notes that the claims merely recite conditions for titrating the dosage for administration. Such limitation is different from PK properties. For example, the limitations recite serum level of testosterone, but there is not time of measurement associated with it. When should one measure the serum level?  Is the serum level being measured after one dose of testosterone? Or when it become steady state level?  
With regard to the serum level of testosterone, the cited prior art clearly teaches a range of serum testosterone level that encompasses that recited in the claims. Therefore, a case of obviousness exists.  ‘215 also teaches the method of titrating based on the serum testosterone level. Taking the teachings of the cited prior art as a whole, one of ordinary skill in the art would have been motivated to adjust the dosage of testoaterone composition based on the measured serum testosterone level.
Applicant’s arguments filed 12/17/2021 averring the cited prior art’s failure to provide motivation because of the board teachings of excipients have been considered, but are not found persuasive.  The examiner notes that the cited prior art teaches the components recited in the claims. The examiner further notes that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients (such as the herein claimed surfactants, EDTA and NaF) from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”  Accordingly, possessing the teachings of the cited prior art, one of ordinary skill in the art would have been motivated to employ the herein claimed composition in a method of treating chronic testosterone deficiency.
Double Patenting
The outstanding double patenting rejections are maintained for the reasons discussed above. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627